      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 ANTHONY WOODS, Individually and on                                             PLAINTIFFS
 Behalf of All Others Similarly Situated


vs.                                 No. 4:19-cv-4569


 CENIKOR FOUNDATION                                                            DEFENDANT


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Anthony Woods (“Plaintiff”), by and through his attorneys

Joshua West and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint—Collective Action against Defendant Cenikor Foundation (hereafter

“Defendant” or “Cenikor”), and in support thereof does hereby state and allege as follows:

                            I.    PRELIMINARY STATEMENTS

      1.     Plaintiff, individually and on behalf of all others similarly situated, brings this

action under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest,

and costs, including a reasonable attorney’s fee, as a result of Defendants’ practice of

failing to pay Plaintiff and all others similarly situated minimum wage compensation and

overtime compensation for the hours in excess of forty (40) hours in each single week

that he was made to work.

                            II.   JURISDICTION AND VENUE

      2.     The United States District Court for the Southern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

                                           Page 1 of 9
                          Anthony Woods, et al. v. Cenikor Foundation
                           U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                       Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 2 of 9




this suit raises federal questions under the FLSA.

       3.     Defendant conducts business within the State of Texas, operating alcohol

and drug treatment centers within the Houston Division of the Southern District of Texas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                 III.    THE PARTIES

       4.     Plaintiff repeats and re-alleges all preceding paragraphs of this Original

Complaint as though fully set forth herein.

       5.     Plaintiff Anthony Woods is an individual and resident of Everman, Texas.

       6.     Defendant Cenikor Foundation, is a domestic, non-profit corporation

existing under and by virtue of the laws of the State of Texas, providing products and

services in relation with alcohol and drug addiction treatment and behavioral health.

       7.     Cenikor Foundation maintains a website at https://www.cenikor.org/

       8.     Defendant’s registered address for service is by way of Bill Bailey, 11931

Wickchester Lane, Suite 300, Houston, Texas 77043.

       9.     Upon information and belief, Defendant has an annual gross revenue

exceeding $500,000.00.

       10.    At all relevant times, Defendant had at least two employees who engaged

in the business of providing care for residents, or engaged in the production of goods or

services for interstate commerce, or who handled, sold, or otherwise worked on goods or

materials that had been moved in or produced for interstate commerce.

       11.    At all relevant times, Defendant required its employees, clients, and/or

patients, including Plaintiff and those similarly situated, to engage in “workforce

development,” requiring them to work with affiliated employers in the local community,

                                           Page 2 of 9
                          Anthony Woods, et al. v. Cenikor Foundation
                           U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                       Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 3 of 9




where they worked with goods or materials that moved in interstate commerce.

      12.    Defendant has locations in both Texas and Louisiana. At all relevant times,

Defendant handled items such as money, vehicles, phones, and supplies that moved in

interstate commerce.

                            IV.    FACTUAL ALLEGATIONS

      13.    Plaintiff repeats and re-alleges all preceding paragraphs of this Original

Complaint as though fully incorporated herein.

      14.    At all relevant times, Defendant was an “employer” of Plaintiff and similarly

situated employees within the meaning of the FLSA.

      15.    At all relevant times, Plaintiff and those similarly situated have been entitled

to the rights, protections and benefits provided under the FLSA.

      16.    At all relevant times, Defendant failed to pay Plaintiff and those similarly

situated minimum wage as required by the FLSA, 29 U.S.C. § 206.

      17.    Defendant failed to pay Plaintiff and other similarly situated employees for

up to, and possibly exceeding, twenty (20) hours of overtime per week.

      18.    At all relevant times, Defendant deprived Plaintiff and similarly situated

employees of regular wages and overtime compensation for all of the hours worked over

forty (40) per week.

      19.    Within three years prior to the filing of this Original Complaint, Cenikor

required Plaintiff Woods and others similarly situated to perform employment duties as

part of its workforce development program with employers affiliated with Cenikor and

refused to provide them with compensation.

      20.    From November of 2018 to December of 2018, Plaintiff Woods was required

                                           Page 3 of 9
                          Anthony Woods, et al. v. Cenikor Foundation
                           U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                       Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 4 of 9




to travel from Cenikor to Wheel Banks and operate a forklift to load heavy machinery onto

a flatbed semi-truck or 18-wheel tractor-trailer. Wheel Banks paid Cenikor for Plaintiff’s

work, but Plaintiff never received any compensation. Plaintiff Woods regularly worked

between 50 and 60 hours per week between November of 2018 and December of 2018.

        21.   From January of 2019 to August of 2019, Plaintiff Woods was required to

travel from Cenikor to ATCO Rubber Products, Inc, and load air conditioning units and

parts onto trucks.        ATCO Rubber Products, Inc. paid compensation to Cenikor for

Plaintiff’s work, but Plaintiff Woods never received any compensation. Plaintiff Woods

regularly worked 40 hours per week and occasionally worked over 40 hours per week

between January of 2019 and August of 2019.

        22.   Defendants failure to pay Plaintiffs wages owed was willful.

        23.   Defendant knew or should have known that the job duties of Plaintiff

required Plaintiff to work hours in excess of forty per week, yet Defendant failed and

refused to compensate Plaintiff for his work, including overtime work as required by the

FLSA.

        24.   At all relevant times, Defendant was aware of the minimum wage

requirements and overtime requirements of the FLSA.

                     V.     REPRESENTATIVE ACTION ALLEGATIONS

        25.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        26.   Plaintiff brings claims for relief for violation of the FLSA as a collective action

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons who

were, are, or will be employed by Defendants as similarly situated salaried employees at

                                               Page 4 of 9
                              Anthony Woods, et al. v. Cenikor Foundation
                               U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                           Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 5 of 9




any time within the applicable statute of limitations period, who are entitled to payment of

the following types of damages:

       A.       Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;

       B.       Liquidated damages; and

       C.       The costs of this action, including attorney’s fees.

       27.      Plaintiff proposes the following class under the FLSA:

                     All Cenikor employees, clients and patients required
                 to work without lawful compensation in the last three years.

       28.      In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

filed or will soon file written Consents to Join this lawsuit.

       29.      The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed and continues forward through

the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein below.

       30.      The proposed FLSA class members are similarly situated in that they share

these traits:

       A.       They were not paid a minimum wage for all hours worked;

       B.       They were not paid proper overtime wages as required by the FLSA;

       C.       They worked more than 40 hours in some weeks;

       D.       They were all forced to work by Cenikor in exchange for treatment and/or

living accommodation and had substantially similar recordkeeping and pay deductions.

       31.      Plaintiff is unable to state the exact number of the class but believe that

there are many other who were not paid a minimum wage and whose overtime hourly

rates were unlawfully withheld.
                                              Page 5 of 9
                             Anthony Woods, et al. v. Cenikor Foundation
                              U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                          Original Complaint
       Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 6 of 9




       32.    Defendants can readily identify the members of the Section 16(b) class,

which encompasses all hourly and salaried employees.

       33.    The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendants.

                          VI.     FIRST CAUSE OF ACTION
                      (Individual Claim for Violation of the FLSA)

       34.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       35.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       36.    At all times relevant to this Complaint, Defendant has been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       37.    At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       38.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       39.    At all times relevant to this Complaint, Defendant failed to pay Plaintiff the

minimum wage required by the FLSA.

       40.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendants failed to pay Plaintiff an overtime rate of one and one-half times his regular
                                            Page 6 of 9
                           Anthony Woods, et al. v. Cenikor Foundation
                            U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                        Original Complaint
       Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 7 of 9




rate of pay for all hours worked over forty (40) in each week.

       41.    Defendants failure to pay Plaintiff all overtime wages owed was willful.

       42.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, and costs, including reasonable attorneys’

fees, for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

                        VII.    SECOND CAUSE OF ACTION
                  (Collective Action Claim for Violation of the FLSA)

       43.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       44.    Plaintiff, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et

seq.

       45.    At all times relevant times to this Complaint, Defendant has been, and

continues to be, an “employer” of Plaintiff and all those similarly situated within the

meaning of the FLSA, 29 U.S.C. § 203.

       46.    All times relevant to this Complaint, Defendant failed to pay Plaintiff and all

others similarly situated the minimum wage required by the FLSA.

       47.    Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly situated

an overtime rate of one and one-half times their regular rate of pay for all hours worked

over forty (40) in each one-week period.

       48.    Defendant willfully failed to pay overtime wages to Plaintiff and to others

similarly situated.
                                            Page 7 of 9
                           Anthony Woods, et al. v. Cenikor Foundation
                            U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                        Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 8 of 9




       49.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all those similarly situated for monetary damages, liquidated damages, and costs,

including reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                          VIII.     THIRD CAUSE OF ACTION
                (Alternative Violation of the Texas Minimum Wage Act)

       50.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       51.     In the alternative to his claims under the FLSA, Plaintiff brings this claim

under the Texas Minimum Wage Act.

       52.     Texas Labor Code § 62.051 requires Texas employers to pay all employees

at least the minimum wage required by the FLSA, 29 U.S.C. § 206.

       53.     Plaintiff’s hours worked for Defendant were such that his effective hourly

rate was below the applicable minimum wage.

       54.     By reason of Defendant’s failure to pay Plaintiff the applicable minimum

wage, Defendant is liable to Plaintiff for monetary damages, liquidated damages, and

costs, including reasonable attorneys’ fees, for all intentional violations that occurred

within the three (3) years prior to the filing of this Complaint.

                                  IX.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff, on behalf of himself and all others

similarly situated, respectfully pray that Defendant be summoned to appear and to answer

herein and for declaratory relief and damages as follows:




                                             Page 8 of 9
                            Anthony Woods, et al. v. Cenikor Foundation
                             U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                         Original Complaint
      Case 4:19-cv-04569 Document 1 Filed on 11/21/19 in TXSD Page 9 of 9




       A.      An order conditionally certifying the collective action alleged in this

Complaint or as further defined by Plaintiffs’ Motion and directing notice to be sent to the

putative class members;

       B.      A declaratory judgment that Defendants’ practices alleged herein violate the

FLSA and their relating regulations;

       C.      Judgment for damages for all unpaid overtime compensation under the

FLSA and their relating regulations;

       D.      Judgment for liquidated damages pursuant to the FLSA and their relating

regulations;

       E.      An order directing Defendant to pay Plaintiff and all others similarly situated

prejudgment interest, a reasonable attorney’s fee and all costs; and

       F.      Such other and further relief as this Court may deem just and proper.

                                                     Respectfully submitted,
                                                     PLAINTIFF ANTHONY WOODS
                                                     SANFORD LAW FIRM, PLLC
                                                     One Financial Center
                                                     650 South Shackleford Road, Suite 411
                                                     Little Rock, Arkansas 72211
                                                     Telephone: (501) 221-0088
                                                     Facsimile: (888) 787-2040

                                                     /s/ Joshua West
                                                     Joshua West
                                                     Ark. Bar No. 2012121
                                                     west@sanfordlawfirm.com

                                                     /s/ Josh Sanford
                                                     Josh Sanford
                                                     Tex. Bar No. 24077858
                                                     josh@sanfordlawfirm.com



                                             Page 9 of 9
                            Anthony Woods, et al. v. Cenikor Foundation
                             U.S.D.C. (S.D. Tex.) Case No. 4:19-cv-4569
                                         Original Complaint
